Respondent sued for divorce on the ground of desertion. Appellant counter-claimed for maintenance under the statute. At the close of the hearing the advisory master expressed his views orally, and after a short colloquy with counsel touching some of the letters that passed between the parties, awarded a decree of divorce and dismissed the counter-claim. In the course of his remarks he said that he was satisfied from the evidence that the petitioner had made every necessary effort to get his wife back and repeatedly urged her to come back until apparently there was no more need of further urging, he was repulsed, and that he was not required to do more than he had done. *Page 47 
We think the decree should be affirmed. Admittedly the wife left the husband's house four months after the marriage, and for many months refused to go back to it, during all of which time he made her an allowance, wrote her affectionate letters, and met from time to time extra demands on her part for considerable sums of money. She claimed to have been driven from the house by unreasonable and excessive demands on his part; but as the advisory master remarked, he "offered in one of his letters to do anything to make her home life agreeable if she would only return, and she never even answered." It seems better to omit detailed comment on the testimony. Plainly, the wife was unwilling to meet the obligations of married life — in fact, she said so distinctly and in writing; and if the husband's later letters grew cold and formal, the master was still fully justified in concluding that he had done all that a self-respecting man was required to do by way of inducement to return; and that further effort (to quote the brief for respondent) would be futile.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — VAN BUSKIRK, KAYS, JJ. 2. *Page 48